El Juez Asociado Señoh Hutchison,
emitió la opinión del tribunal.
Bernardini instituyó acción contra Peña en cobro de una ■suma adeudádale por concepto de servicios profesionales prestados en un procedimiento de certiorari en que la Asam-blea Municipal de Santa Isabel había sido la querellada. La *394corte de distrito expidió mandamiento de embargo a virtud del cual se requirió al tesorero y al contador del municipio que pusieran a la disposición de la corte cierta suma de dinero incluida en el presupuesto para el pago de determina-das costas y honorarios de abogado concedidos a Peña en el recurso de certiorari; o para que, alternativamente, se abs-tuvieran de pagarle a Peña. Posteriormente la corte de dis-trito, a instancia de Peña, anuló el mandamiento de embargo. De ahí el presente recurso, en que el apelante trata de dis-tinguir el presente caso de aquellos en que se fundaron la corte de distrito y el apelado. Véanse los casos de Lamboglia v. Junta Escolar de Guayama, 15 D.P.R. 318; Fernández v. Obén, 26 D.P.R. 150; Sobrinos de Ezquiaga v. Briganti, 31 D.P.R. 865; Crédito & Ahorro Ponceño v. Colón, 36 D.P.R. 343, y F. L. de Hostos & Co. v. Madera, 43 D.P.R. 616.
El apelante indica que en todos estos casos los fondos en cuestión eran fondos públicos, mientras que en el presente ei dinero asignado para el pago de la suma debida a Peña no se había incluido específicamente para ningún fin público. La única autoridad que se cita es 28 C. J. 128, párrafo 168. donde en la nota 51(a) se hace referencia al caso de Leighton v. Heagerty, 21 Minn. 42, en el sentido de que resuelve quer “Un comprobante (voucher) de los Estados Unidos, propie-dad del demandado, expedido en pago de servicios persona-les, no d,e servicios oficiales, prestados por él a los Estados Unidos, puede ser propiamente objeto de embargo.” Eli texto en cuyo calce aparece la nota lee así (bastardillas nues-tras) : “Las sumas que el gobierno o sus dependencias de-ban a un demandado están generalmente exentas de. embargo. por lo menos hasta que el gobierno o sus dependencias pier-dan el dominio de ellas.”
Los hechos en el caso de Leighton v. Heagerty (resueltoen el año 1874) fueron como sigue:
“Davis & O’Brien fueron citados como depositarios del deman-dado Heagerty. De su declaración prestada en noviembre 12, 1873,. se desprendió que en diciembre de 1872 fueron contratados por el de-mandado para que como abogados iniciaran una reclamación contra. *395el Departamento de Comisaría del ejército de los Estados Unidos. En junio 23, 1872, recibieron de dicho departamento nn cheque por $218.35 en pago de parte de la reclamación, y un comprobante por $444.12, el remanente, concebido en los siguientes términos:
“ ‘Forma No. 13, Comprobante del Sumario B.
“ ‘Estados Unidos a John Heagerty, Debe.
“Lugar y Fecha Dóls. Ota
Por servicios prestados al De-partamento de Comisaría, en Fort Buford, D. T., como ingeniero,
Fort Buford, desde julio 1, 1872, a octubre. 31,
D. T 1872, inclusive. Cuatro meses y
Nov. 1, 1872. trece días y cuarto (1314) a $100 ; por mes, incluyendo 1414 días extras por trabajo en exceso de ocho horas por día $444.12
“ ‘Certifico que la cuenta que precede es correcta y justa, que los servicios fueron prestados en la forma indicada, que fueron ne-cesarios para el servicio público y que están basados en mi informe del personal, etc., para los meses de sept, y octubre, 1872, y en el formulario 1 del teniente C. G. P-ennoy, A.A.Q.M., para julio y agosto, 1872.
■ “ ‘A. P. Blunt, Cap. & A.Q.M., E.U.A.’
“Al ser empleados por Heagerty, los■ depositarios recibiei’on de él una escritura de poder, así como la siguiente orden:
“ ‘St. Paul, Minn., die. 6, 1872. Páguese a James Brooks las sumas de dinero que me correspondan, y que puedan llegar a poder de ustedes con motivo de la escritura de poder por mí otorgada a ustedes én el día de hoy.
“ ‘John Heagerty.
“ ‘A Davis & O’Brien, St. Paul, Minn.’
“Los depositarios entregaron esta orden a Brooks manifestán-dole que toda vez que la orden estaba pendiente, ellos no debían pagar a nadie cantidad alguna a no ser de conformidad con la ameritada orden. Allá para el 25 de abril de 1873 Pleagerty les ordenó que pagaran a Brooks $226, y no más, a cuenta de dicha orden. En junio 25, 1873, la orden fué presentada a los depositarios por Guerin & Ferron, de Minneapolis, endosádale por Brooks, y los depositarios entonces les pagaron $183.35, o sea, el importe del cheque arriba mencionado, menos $35 por sus honorarios. En julio 8, 1873, el de-mandado envió a los depositarios un giro por $42.67, que éstos pa-garon a Guerin & Ferron a cuenta de la orden (lo que hacía que el *396total pagádoles ascendiese a $226.02), exigiendo al mismo tiempo el envío de la orden, que G. & F. se negaron a entregar. En la carta de Iíeagerty remitiendo los $42.67 éste repetía sus instruccio-nes a los depositarios de que a cuenta de la orden dada a Brooks pagaran solamente $226, y de conformidad con ella se negaron a pagar a Guerin & Ferron cualquier suma adicional hasta que ellos tuvieran noticias de Iíeagerty. Entonces Guerin & Ferron utiliza-ron los servicios de un letrado por cuyo conducto notificaron a los depositarios que como cesionarios de la orden les hacían responsables del saldo existente a favor de Iíeagerty. Más tarde, y aquel mismo día, se notificó al depositario en el presente caso. Después de las declaraciones hedías por los depositarios, el letrado de Guerin & Ferron declaró, con la objeción de los depositarios, qne tenía instruc-ciones de ellos de cobrar $139.65, saldo de su reclamación según la orden, del cual fué pagada en julio 8 la suma de $42.67, dejando un remanente de $96.98 que tenía instrucciones de cobrar.
‘ Se presentó • y juramentó como testigo del demandante en no viembre 13 (o sea, al día siguiente de haber prestado declaración los depositarios), a un tal Combs, quien manifestó que era. agente del demandante, con plena autoridad, etc., exhibió la orden de Iíeagerty a Brooks, con los endosos, así como un memorándum en que se hacía constar que como tal- agente del demandante había recibido la orden, etc., del letrado de Guerin & Férron, y una estipulación al efecto de que el demandante, por conducto de su agente Combs, entrega-ría la orden a los depositarios, siempre qne con tal entrega obtu-viera el comprobante en cuestión; y que al obtener el comprobante debía usar toda la diligencia posible para cobrar el mismo, y al obtener su pago debía satisfacer a Guerin & Ferron la suma de $96.98. Este memorándum estaba fechado noviembre 13, 1873.
•‘El testigo declaró además que él estaba dispuesto a entregar la orden a los depositarios tan pronto como recibiera el comprobante.
“T. C. Ferron, de la firma de Guerin & Ferron, declaró que la suma que estaba pendiente a cuenta de la orden era $96.98, y pre-sentó una carta de Brooks solicitando que la orden fuese pagada totalmente a Ferron. También manifestó que estaba dispuesto a entregar la orden tan pronto Combs recibiera el comprobante de los depositarios.”
En dicho caso los depositarios apelaron de una resolución que les ordenaba la entrega del comprobante a un síndico al ser entregada la orden a dichos depositarios. Si el munici-pio hubiese expedido a Peña un cheque, libramiento o com-*397probante, si Bernardini hubiese procedido contra nn agente y apoderado de Peña como depositario, y si la corte de dis-trito bnbiese ordenado primeramente al agente y apoderado que entregara dicho comprobante, o que depositara su pro-ducto con el secretario de la corte, o que se abstuvieran de entregar el producto del mismo a Peña y posteriormente hu-biese cancelado tal orden fundándose en la teoría de que fon-dos municipales no estaban sujetos a embargo, entonces el caso de Leighton v. Heagerty sería aplicable.
En ausencia de mejor demostración de parte del apelante, no estamos preparados para decir que el mero hecho de que se asigne una cantidad para el pago de costas y honorarios de abogado concedidos en un procedimiento de certiorari hacía que el dinero de esa forma asignado pudiese ser objeto de un embargo.

La resolución apelada debe ser confirmada.